Citation Nr: 1420245	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 5, 2010 for the award of service connection for sleep apnea.   


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).



FINDINGS OF FACT

1.  On March 5, 2010, the RO received the Veteran's claim for service connection for sleep apnea.

2.  In an April 2010 rating decision, the RO granted service connection for sleep apnea and assigned a 50 percent rating effective March 5, 2010.  

3.  There is no indication that the Veteran filed a claim for service connection for sleep apnea prior to the one received by the RO on March 5, 2010.  


CONCLUSION OF LAW

The criteria are not met for an effective date prior to May 5, 2010 for the award of service connection for sleep apnea.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The VCAA notice requirement is inapplicable here, given that the Veteran appeal is from the assigned effective date following a grant of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to either "downstream" element does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137(2008).  Moreover, all measures have been undertaken to assist with development of this matter. Further VA development of the claim is not required, as the Veteran's contentions do not indicate that any additional development is required.   In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  This claim may be fairly adjudicated on the merits.

Generally, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The provision for the assignment of an effective date for compensation benefits pursuant to an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).  

In the instant case, the evidence shows that the Veteran's initial claim for service connection for sleep apnea was received on March 5, 2010.  There is no indication from the record that he filed any earlier claims for this disability nor has alleged any such earlier filings.  Instead, he simply asserts that he has had sleep apnea since active duty (when it was first diagnosed) and has suffered with the disease ever since that time.  Thus, he feels that the effective date of service connection should be the date that he was discharged from service (i.e. July 26, 2000).  Unfortunately, there is no indication or allegation that the Veteran filed a claim for service connection for sleep apnea within one year of July 26, 2000 (or at any time prior to filing the claim received on March 5, 2010).  Thus, there is no basis for assigning an effective date of July 27, 2000 (i.e. the day after separation, the earliest possible effective date that can be assigned for a service connection claim).  38 C.F.R. § 3.400(b)(2)(i).  Consequently, VA must follow the general rule by assigning an effective date that is either the date the claim for service connection was received or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400, 3.400(b)(2)(i).  As the later of these two dates is the date the claim was received, or March 5, 2010, the RO has assigned the appropriate effective date in this case.  Id.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

 
ORDER

Entitlement to an effective date prior to March 5, 2010 for the award of service connection for sleep apnea is denied.    




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


